In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Applicant’s amendments and remarks filed 12/3/20 are acknowledged. Claims 1 – 3, 5 – 9, 11, 13, 14, 17, 18, and 22 have been amended and claims 15 and 16 canceled. Claims 1 – 14 and 17 – 22 are pending.

Drawings
The replacement drawings received on 12/3/20 are acceptable.

Response to Amendments / Arguments
Applicant's amendments have necessitated objections to claims 13 and 14, as provided below.
Applicant's arguments regarding the amended claims versus the previously raised claim rejections under 35 USC 103 have been fully considered but they are moot in view of the new grounds of rejections, as necessitated by Applicant’s amendments. 
contract-free optical coupling or inductive coupling.  The new limitations in independent claim 17 define that signals or power are transmitted using an unconstrained laser beam through a contained free space. Accordingly, the Examiner applies a reference by Tocci (US 5,271,074) that has been yielded by an updated prior art search and discloses contract-free optical coupling for interconnecting a cryogenic apparatus with a relatively high-temperature apparatus by using an unconstrained laser beam through a contained free space. In combination with other prior art of record, teaches expressly or renders obvious all of the limitations recited by amended claims 1 and 17, as detailed below. The Tocci reference also fulfils the requirement for the official notice taken by the Examiner for claim 5 in Office Action of 9/3/20 with respect to a well-known contact-free optical method of transmitting signals and/or power across free space by using unconstrained laser beams. 
The new limitations in independent claim 8 define that “the cryogenic processor is operably coupled for signal transmission by optical coupling and power transmission by inductive coupling”, the new limitations comprising the limitations of canceled claim 16 for which the Examiner took office notice in the Office Action with respect to a well-known contact-free method of transmitting signals and/or power across free space by using inductive coupling. Given Applicant’s traversal of the official notice (pp. 9 – 10 of the Remarks), the Examiner applies a reference by Fuhr et al (US 2014/0000307 A1) that has been yielded by an updated prior art search and discloses optical coupling and inductive coupling for providing signal transmission and power transmission from a relatively high-temperature apparatus to a cryogenic apparatus. The Fuhr reference fully meets Applicant’s traversal of the official notice and, in 
As a relevant comment and response to Applicant’s note that “… neither Mukhanov nor Findikoglu appears to recognize any deficiency in the transmission modes disclosed, or desirability of substituting other modes” (para. bridging pp. 9 – 10), the Examiner notes that:
(i)	Applicant appears to apply the teaching-suggestion-motivation (TSM) test in an overly rigid and formalistic way. Applicant is reminded that it has been held by the Supreme Court that “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at 417, 82 USPQ2d at 1396. When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions" Id” (MPEP 2141; Section I. THE KSR DECISION AND PRINCIPLES OF THE LAW OF OBVIOUSNESS).
(ii)	It has been hel bo courts that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at ___, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at ___, 82 USPQ2d at 1396.
Independent claims 1 and 8 are rejected as provided below, and so are the dependent claims for which Applicant does not provide any additional substantial arguments and which therefore stand or fall together with the respective independent claims.
Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  
Claims 13 and 14 each recite the limitation “air an inert gas or a full or partial vacuum” which appears to have a typographical error. For the purposes of this Action, the limitation is interpreted as “an inert gas or a full or partial vacuum”, in full accordance with Applicant’s amendments for claims 8 and 9. Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 – 5, 7, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mukhanov et al (US 9,520,180 B1) in view of Tocci (US 5,271,074).
Regarding claim 1, Mukhanov discloses (e.g., Fig. 13; 12:43 – 13:37) an apparatus, comprising: 
room temperature) memory device (comprised in the Memory Test Controller (MTC) in Fig. 13 and/or in an external control computer operably coupled to the MTC, as further detailed below) operable at ambient temperature (room temperature);
a cryogenic processor (comprised in an MCM (Cryogenic Multi-Chip Module (MCM) in Fig. 13; “During functional operation, the testbed MCM is maintained at a cryogenic temperature, which may preferably be around 4 K” at 13:21 – 23; both the digital processor and the array of memory cells are configured to operate at cryogenic temperatures less than 10 K” in claim 3, emphasis added) operably coupled to the relatively high temperature memory device (at least one buffer on the MTC); and 
the operable coupling comprising at least one of optical coupling and electrical coupling through at least one contained free space (a helium or vacuum chamber) between the memory device and the cryogenic processor across an inert gas (helium) or a full or partial vacuum in a volume of the at least one contained free space surrounding a path (defined by a high-temperature superconductor line(s) and/or an optical fiber(s)) of the operable coupling (“In one embodiment, the MCM may be immersed in a container of liquid helium. In a preferred embodiment, the MCM may be mounted inside a vacuum chamber … The lines between the MCM and the MTC module may comprise a plurality of digital electrical RF cables with low crosstalk and DC bias lines, both designed to minimize thermal conduction or dissipation. In one embodiment, at least one of the DC or RF lines may comprise a high-temperature superconductor which can operate as a superconductor at a temperature in excess of 20 K. In an alternative embodiment, at least one of the lines may comprise an optical communications medium, such as for example an optical fiber for communicating infrared data pulses” at 13:23 – 37, emphasis added). 
As a relevant additional comment/explanation for the limitation “relatively high temperature memory device”, it is noted that Mukhanov expressly teaches “a room-temperature FPGA-based memory test controller (MTC)” (28:17 – 18, emphasis added) and that “The FPGA-based MTC is programmed to generate pseudorandom 64-b words and send them to specific addresses in the 64-word MRAM array ... In more detail, the MTC comprises an algorithm-based pattern generator (to generate the words and the an external control computer for test summary and evaluation” (28:33 – 41, emphasis added). Hence, Mukhanov at the very least renders obvious that at least one of the MTC and the external control computer comprises a memory for storing an algorithm/command for generating 64-b words and/or an instruction/command for sending them over to the cryogenic-temperature MCM.      
Mukhanov desires to minimize heat transfer between the relatively high temperature memory device and the cryogenic processor by using, by way of example but not limitation, high-temperature superconductor lines and/or optical fibers (13:28 – 37; 30:12 – 22), but does not teach a variety of other suitable/workable arrangements, such as contract-free optical coupling (as opposed to high-temperature superconductor lines and/or optical fibers in Mukhanov that extend end-to-end and contact both the MTC and MCM). However, Tocci discloses (Figs. 1 and 4; 1:6 – 29; 3:47 – 4:22; 5:65 – 68; 7:64 – 9:16) a contract-free optical coupling arrangement for interconnecting a cryogenic apparatus (disposed within a cryogenic region shown in Figs. 1 and 4) with a relatively high-temperature apparatus (disposed within an ambient temperature region shown in Figs. 1 and 4), the contract-free optical coupling arrangement using a laser beam through a contained free space 54 (a thermal barrier in Figs. 1 and 4) between the cryogenic apparatus and the relatively high-temperature apparatus, the contained free space 54 surrounding a path (of free-space light propagation within 54/122, with or without a collimating lens, as sohnw in Fig.s 1 and 4) of the operable coupling, as seen in Figs 1 and 4 (“On the other side of thermal barrier 54, in the ambient temperature region, optical power source 26, shown in the present example as a semiconductor laser, couples optical power into optical waveguide 28, which conducts the light to the edge of thermal barrier 54 where it radiates into the barrier region” at 5:12 – 18, emphasis added). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the operable coupling through at least one contained free , as a contract-free optical coupling arrangement by using free-space propagation of a laser beam across the contained free space. The benefit of such contract-free optical coupling is that the room/ambient-temperature memory device and the cryogenic processor do not mechanically contact each other (as opposed to high-temperature superconductor lines and/or optical fibers in Mukhanov that extend end-to-end and contact both the MTC and MCM) so that undesirable heat transfer from the room/ambient-temperature memory device and the cryogenic processor can be further minimized or even completely eliminated (due to the absence of any contact) and the operation of the cryogenic processor is not adversely affected by such heat transfer.  
In light of the foregoing analysis, the Mukhanov – Tocci combination teaches expressly or renders obvious all of the recited limitations.
Regarding claims 17 and 20, the teachings of Mukhanov and Tocci combine (see the arguments and motivation for combining as applied above to claim 1) to teach expressly or render obvious all of the recited step limitations of a corresponding method of operating the disclosed apparatus, as detailed above for claim 1. Specifically, the method of operating the apparatus of the Mukhanov – Tocci combination comprises the steps of: 
providing at least a first device (a cryogenic processor taught by Mukhanov) and a second device (a room-temperature memory device taught by Mukhanov) operable at a significantly different (higher) temperature than the first device, and
a helium or vacuum chamber separating the cryogenic processor and the memory device, as taught by Mukhanov) comprising one of an inert gas (helium) and a full or partial vacuum located between respective locations of the first device and the second device (13:23 – 37 of Mukhanov) by using an unconstrained laser beam (a free-space laser beam in a contact-free optical coupling arrangement of Tocci).
Regarding claim 3, the Mukhanov – Tocci combination renders obvious that the contemplated apparatus can further comprise one or more of an input device (e.g., an input lens 116 in Fig. 4 of Mukhanov), an output device (e.g., an output lens 118 in Fig. 4 of Mukhanov), or a storage device.  
Regarding claim 4, as detailed above for claims 1 and 8, the Mukhanov – Tocci combination considers that the operable coupling comprises at least one of signal coupling and power coupling (e.g., 4:37 – 39 and 13:28 – 37 of Mukhanov; “A cryogenic signal coupling apparatus includes a laser which launches optical power into an integrated optical waveguide (IOW) within a cryogenic region via an imaging lens” in the Abstract of Tocci).  
Regarding claim 5, the Mukhanov – Tocci combination considers that the operable coupling comprises optical coupling with at least one unconstrained laser beam (emitted by a laser source 26/114 in Fig. 1/4 of Tocci). Figure 1 of Tocci clearly shows that each contact-free optical coupling link/line is established by an optical transmitter (comprising the laser 26) and an optical receiver 42,52.  Hence, the Mukhanov – Tocci combination considers that each of the electronic memory device and the cryogenic processor has associated therewith either an optical transmitter or an optical receiver in order to communicate using at least one contact-free optical coupling link/line.
Regarding claim 7, the Mukhanov – Tocci combination considers that the optical coupling comprises at least one laser beam emitter (the laser beam emitter 26 in Fig. 1 of Tocci which can be disposed on either side of the thermal barrier 54) associated with one of the memory device and the cryogenic processor, and at least one optical receiver (42 in Fig. 1) associated with another of the memory device and the cryogenic processor and aligned with the at least one laser beam emitter: in the apparatus of the Mukhanov – Tocci combination, the laser beam emitter and the optical receiver would be disposed on opposite sides of the thermal barrier (54 in Fig. 1 of Tocci which corresponds to a vacuum chamber in Mukhanov) as the simplest design choice that enables contact-free communication across the thermal barrier.  

Claims 2, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mukhanov in view of Tocci, and further in view of “Cryogenic control architecture for large-scale quantum computing” by Hornibrook et al, Physical Review Applied, vol. 3, paper 024010, 2015 (hereinafter Hornibrook).
Regarding claims 2, 21, and 22, the Mukhanov – Tocci combination generally considers a wide range of cryogenic temperatures from below 10K (15:48 – 51) even below 0.1K (“These superconducting quantum computers typically require cooling to extremely low temperatures, less than 0.1 K, much colder than the 4 K typical for classical superconducting niobium RSFQ computers” at 6:20 – 24 of Mukhanov) to room temperatures (about 293 K). While Mukhanov focuses mostly on RSFQ-type processors operating at temperatures around 4K and does not detail processors/applications operating at milliKelvin temperatures, Hornibrook describes a quantum computing application wherein at least one part (switch) of a cryogenic processor (quantum/qubit computer) is held at milliKelvin temperatures (“… millikelvin temperatures needed for qubit operation” para. bridging columns on p. 024010-2; “A millikelvin switch matrix on the same chip as the qubit device or close to it steers a small number of control ). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the contactless coupling arrangement of the Mukhanov – Tocci combination can be applied to a cryogenic processor (quantum/qubit computer) held at milliKelvin temperatures, as a suitable/workable practical application.   
The Mukhanov – Tocci combination renders obvious that more than one pair of devices maintained at significantly different temperatures can be interconnected to one another by using the contemplated contract-free optical coupling arrangement (taught by Tocci), in full accordance with how the cryogenic processor and the room-temperature memory device are interconnected to each other. As a particular embodiment, the Mukhanov – Tocci combination renders obvious that three devices can be interconnected in a serial arrangement by interconnecting a first device (e.g., a quantum/qubit processor operating at milliKelvin temperatures) and a second device (e.g., an RSFQ-type processor at a significantly higher cryogenic temperature of 4K or higher) to each other and the second device and a third device (at highest temperature, e.g., room/ambient temperature) to each other. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mukhanov in view of Tocci, and further in view of Petrucci et al (US 9,612,997 B1).
Regarding claim 6, the Mukhanov – Tocci combination considers that each of the memory device and the cryogenic processor has associated therewith either an optical transmitter and/or an optical receiver and generally renders obvious that such transmitter/receiver can be integral with at least one of the memory device and the cryogenic processor, the Mukhanov – Tocci combination does not detail and explicitly illustrate such integral arrangement. However, integral with the processor 110 and comprising an optical transmitter 170 and an optical receiver 168 (as shown in Fig. 7; “… as described above, a separate electro-optical transceiver is not required, as the optical interface circuit 148 can be integral to the processor 110. The communication system 10 in its entirety also represents a significant size and weight reduction--coupled with increased performance” at 12:33 – 38; “… a receiver 168 is in the form of a photodiode that conducts current when light or photonic radiation (inbound photons represented by series of parallel arrows on the left in FIG. 7) strikes the PN junction within the device. Conversely, a transmitter 170 is in the form of a laser diode that emits light or photonic radiation” at 6:23 – 28, emphasis added). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the optical transmitter and the optical receiver of the Mukhanov – Tocci combination can be integral with at least one of the cryogenic processor and the memory device, as a matter of a design choice that is explicitly illustrated by Petrucci, results in a reduced overall size (due to the integration), and does not require a separate/standalone optical communication devices (12:33 – 38 of Petrucci).  

Claims 8, 9, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mukhanov in view of Tocci, and further in view of Fuhr et al (US 2014/0000307 A1).
Regarding claim 8, the teachings of Mukhanov and Tocci combine (see the arguments and motivation for combining as applied to claim 1 above) to consider an electronic system, comprising: 
at least one cryogenic processor (e.g., an RSFQ-type processor comprised in the cryogenic MCM, as taught by Mukhanov; 6:20 – 24); 

an input device operable at ambient or near-ambient temperatures (comprised in the room-temperature MTC to generate 64-b words and send them over to the cryogenic processor in the MCM, as taught by Mukhanov (28:33 – 41; 13:18 – 20) and/or an input optical lens in Tocci);
an output device operable at ambient or near-ambient temperatures (comprised in the room-temperature MTC to receive 64-b words from the cryogenic processor in the MCM and analyze them for errors, as taught by Mukhanov (28:33 – 41; 13:18 – 20) and/or an output optical lens in Tocci); and 
wherein the at least one cryogenic processor is operably coupled for signal transmission by optical coupling (according to the teachings of Tocci for a contact-free optical coupling technique/arrangement) to one or more of the 4Serial No. 16/452,989memory device, the input device or the output device through a contained free space (a chamber that separates the MCM from the MTC) comprising an inert gas (e.g., liquid helium, as taught by Mukhanov; 13:23 – 24) or a full or partial vacuum (as taught by Mukhanov; 13:24 – 27).
While the Mukhanov – Tocci combination does not expressly teach that inductive coupling can be used, as yet another contact-free coupling technique, the latter is well known in the art of cryogenic systems. For example, Fuhr discloses (Figs. 1 – 3; para. 0026 – 0065) an apparatus (e.g., an LED lighting equipment) that is disposed within a cryogenic chamber 100 (para. 0043) that communicates with an outside apparatus at ambient/room temperature (e.g., a source of electric power for the LED lighting system) by optical coupling and inductive coupling. In particular, Fuhr expressly teaches that “[0038] According to general features of the contactless energy and signal entry (inductive or optical coupling)” (emphasis added). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the cryogenic processor operably coupled to the memory device by optical coupling for signal transmission, as considered by the Mukhanov – Tocci combination, can additionally use inductive coupling for power transmission, as a suitable/workable contact-free coupling technique which can provide electrical power needed for the cryogenic processor so that a source for generating electric power would not be needed inside the cryogenic chamber (which would reduce its volume and avoid possible heat generation by such electric-power source).  
Regarding claim 9, the Mukhanov – Tocci – Fuhr combination considers that the cryogenic processor is operably coupled to each of the memory device, the input device and the output device through a contained free space comprising an inert gas or a full or partial vacuum, as detailed above for claim 8.
Regarding claim 11, the Mukhanov – Tocci – Fuhr combination considers that the optical coupling is effected by an unconstrained laser beam (e.g., Fig. 4 of Tocci), according to the teachings of Tocci for a free-space laser beam coupling arrangement, as detailed above for claim 1.
Regarding claim 12, the Mukhanov – Tocci – Fuhr combination at the very least renders obvious that the room-temperature MTC (in Fig. 13 of Mukhanov) can comprise several memory (storage) devices, all of them being operably coupled/connected to the cryogenic processor (by using optical coupling and inductive coupling). In this case, there is a storage device operable at 
Regarding claim 18, the Mukhanov – Tocci – Fuhr combination considers that the apparatus operates by transmitting the at least one of the signals using an unconstrained laser beam (by optical coupling of Tocci) and transmitting power using inductive coupling (by inductive coupling of Fuhr) across the contained free space (the helium/vacuum chamber of Mukhanov)..  
Regarding claim 19, the Mukhanov – Tocci – Fuhr combination considers that the apparatus operates by transmitting both signals (e.g., by optical coupling of Tocci) and power (e.g., by inductive coupling of Fuhr) across the contained free space (the helium/vacuum chamber of Mukhanov). 

Claims 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mukhanov in view of Tocci, in view of Fuhr, and further in view of Hornibrook.
Regarding claims 10, 13, and 14, the teachings of Mukhanov, Tocci, Fuhr, and Hornibrook combine (see the arguments and motivation for combining as applied above to claims 1, 2, and 8) to teach expressly or render obvious all of the recited limitations, as detailed above for 1, 2, 8, 21, and 22.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0330736 A1		para. 0137 – 0139
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896